Citation Nr: 1706999	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  07-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating assigned for migraine headaches.  The rating was increased to 30 percent, effective January 12, 2005, in     a June 2007 rating decision.  This appeal ensued.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript is of record.  The claim was remanded by the Board in April 2012, March 2013 and May 2016 for additional development.  The current record before the Board consists entirely        of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  Prior to June 20, 2016, the Veteran's migraine headaches were not characterized by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  From June 20, 2016, the Veteran's migraine headaches have more nearly approximated symptoms consistent with very frequent, completely prostrating and prolonged attacks.


CONCLUSIONS OF LAW

1.  For the period of the claim prior to June 20, 2016, the criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

2.  From June 20, 2016 the criteria for a rating 50 percent for migraine headaches have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in February 2005 and October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.    The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  The Veteran was afforded a hearing before the Board and a copy of the transcript     is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA medical and vocational rehabilitation records were obtained and VA examinations were scheduled.  Accordingly, the Board finds     that there has been substantial compliance with the prior remand instructions and   no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a        Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the     effects   of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,       1 Vet. App. 49, 53 (1990).

Service connection was originally granted for migraine headaches pursuant in a September 2003 rating decision.  Migraine headaches are rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.    

Diagnostic Code 8100 provides a 30 percent rating for headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.      38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating," and neither has the Court of Appeals for Veterans' Claims.  By way of reference, the Board notes that "prostration" is defined as "utter physical exhaustion or helplessness" in Webster's New World Dictionary of American English, Third College Edition (1986), see p. 1080, and as "extreme exhaustion or powerlessness" in Dorland's Illustrated Medical Dictionary.  See 1367 (28th Ed. 1994).

The Veteran filed a claim for increased rating in January 2005.  The August 2005 rating decision that is the subject of this appeal continued the 10 percent rating assigned for migraine headaches.  

The Veteran filed a notice of disagreement in March 2006, asserting that he was entitled to an increased rating because he has headaches that occur on average three to five times a month.  See also April 2006 VA Form 21-4138.  In a June 2007 rating decision, the rating assigned for migraine headaches was increased to 30 percent, effective January 12, 2005.  This appeal ensued.  

At his March 2012 hearing, the Veteran testified that his migraine headaches currently occurred once a week and lasted three days.  He reported that they were accompanied by nausea and blurry right eye vision and that due to the nausea, he had to lie down in a dark room with complete silence for a day in order to relieve his condition.  The Veteran indicated that he was self-employed as a power washer and that he had a couple of employees who worked for him.  He maintained that due to his migraine headaches, he missed work about 8 to 12 times a month.  The Veteran also testified that he was taking one online course through the vocational rehabilitation program.  He reported that because the course was self-paced, he would read the course material until he felt a headache coming on.  He would then lie down until the headache passed and return to the same session afterwards where he left off.  He stated that unless his condition got better, he did not think he would be able to take more than one class at a time.

In addition to the Veteran's lay statements in support of his claim, the evidence in this case also includes VA and private treatment records, records associated with the Veteran's claim for vocational rehabilitation benefits, and several VA examination reports.  

Private treatment records reveal that the Veteran was seen with complaint of headache in December 2004 and that he called with complaint of headache in February 2005, both of which were associated with sinus problems.  See records from WellMed Medical Management, P.A.  

The Veteran underwent a VA neurology examination in April 2005, at which time he reported episodic headaches since service.  He described right-sided headaches, constant in quality, with occasional nausea and rare vomiting, photophobia and phonophobia.  The headaches may last for several hours and may occur once or twice a month, sometimes less and sometimes more.  The Veteran did not recall being on any specific preventative management for his headaches.  He was taking Motrin with variable results.  The Veteran indicated that his headaches were rarely incapacitating, but a lot of times, he would have to stop what he was doing for a while and rest.  Precipitating factors included work stress and weather changes.  It was noted that the Veteran was working as a private investigator.  The diagnosis was post-traumatic vascular migraine headaches.  

An August 2006 VA eye consult indicates that the Veteran reported headaches as a result of having to strain to see with his right eye.  

The Veteran was seen with a history of migraine headaches in July 2007, at      which time he presented complaint of onset of migraines for the past two weeks.  He indicated he was taking over the counter Advil, but it was not helping.  The assessment was migraine headaches.  See VA primary care note.  A July 2007 VA nursing note documents the Veteran's chief complaint was headaches, nausea and dizziness for two weeks.  

The Veteran reported chronic headaches, which were primarily frontal headaches, although he also complained of left sided nuchal headaches, in November 2008.      It was noted at that time that the Veteran was positive for photophobia.  The assessment was chronic tension headaches.  See VA primary care note.  

The Veteran reported migraine headaches approximately three to four times per month, for which he was taking acetaminophen/caffeine/butalbital, in August 2009.  See VA physician note.  

The Veteran underwent a VA neurological disorders examination in September 2009, at which time he reported that his migraine headaches had been intermittent with remissions.  Treatment for the condition included medication with good response.  Migraine headache frequency during the past 12 months was reported     as weekly and treated with continuous medication.  The Veteran indicated that less than half of the attacks were prostrating and that the usual duration of the headache was one to two days.  The examiner reported there were significant effects on the Veteran's usual occupation with resulting work problems to include being assigned different duties and increased absenteeism.  The effects on occupational activities included decreased concentration, poor social interactions, and difficulty following instructions.  The migraine headaches also affected usual daily activities; there were moderate effects on chores, shopping, recreation and traveling and severe effects on exercise and sports.  In the comments section, the examiner noted the Veteran had headaches two to three times weekly.  The Board notes that during a September 2009 VA joint examination, it was noted the Veteran was working full-time as a self-employed business owner.  

The Veteran underwent a VA traumatic brain injury (TBI) examination in January 2011.  In pertinent part, he reported headaches twice a week lasting three to four hours after taking medication.  He indicated that about 25 to 30 percent were prostrating with nausea and vomiting.  The Veteran also reported that he was working part-time doing power washing and that he had lost four weeks of work during the past 12 month period due to migraine headaches.  The examiner indicated that when the Veteran's headaches were prostrating, he had to stop activities for a few hours.  

During an August 2012 VA eye conditions Disability Benefits Questionnaire (DBQ), the Veteran reported he got headaches and had to close his eyes and rest, and that he also got nausea.  

Private treatment records reveal that the Veteran was seen with complaints related to his eyes in March 2013, and also reported headaches.  It was noted he worked on a computer six hours per day.  

During a July 2013 VA eye conditions DBQ, the Veteran reported that he was sensitive to light and sometimes that brought on migraine headaches.  

The Veteran underwent a VA headaches DBQ in June 2016.  He reported that his headaches were worsening in severity and will keep him up at night.  He currently had daily headaches and woke up with headache pain.  The pain was located on the right side laterally, neck and jaw.  Each headache lasted from six to 12 hours and was described as throbbing pain.  It was noted the Veteran was taking Tylenol for back pain, which helped his headache pain.  Butalbital would often times not reduce pain.  Resting at home and medication would relieve headaches.  The Veteran also reported neck pain with tenderness, nausea, photophobia and phonophobia, but denied vomiting.  The Veteran reported he was working part time and was a student for teaching.  He was eating three meals a day and went to sleep around 11:30pm.  It was noted he had very poor sleep quality and headaches during the night. The examiner noted the Veteran experienced headache pain, which was pulsating          or throbbing head pain and pain localized to one side of the head, but did not experience non-headache symptoms associated with headaches (such as nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, or sensory changes).  The duration of typical head pain was less than one day.  The location    of typical head pain was on the right side of the head.  The examiner reported that the Veteran had characteristic prostrating attacks of migraine headache pain, which occurred more frequently than once per month and were noted to be very frequent prostrating and prolonged attacks.  The Veteran did not have prostrating attacks of non-migraine headache pain or very frequent prostrating and prolonged attacks of non-migraine headache pain.  In terms of functional impact, it was noted the Veteran had to rest frequently when he had headaches, seek medical care, and sometimes miss work.  

The preponderance of the evidence of record does not support the assignment of a 50 percent evaluation for the service-connected migraine headaches at any time prior to June 20, 2016.  During the period prior to June 20, 2016, the Veteran's migraine headaches were not manifested by impairment that more nearly approximates completely prostrating and prolonged attacks productive of         severe economic inadaptability.  

The Board acknowledges the Veteran's subjective complaints (made in both statements in support of his claim and in the medical evidence) involving his service-connected migraine headache disability.  However, during this period the Veteran reported headaches that may last for several hours and may occur once or twice a month in April 2005; headaches that occur on average three to five times a month in March 2006; a migraine headache that has lasted two weeks in July 2007; headaches approximately three to four times a month in August 2009; weekly migraine headaches in September 2009; headaches twice a week lasting three to four hours in January 2011; headaches once a week lasting three days in March 2012.  On the April 2005 VA examination, the Veteran indicated that his headaches were rarely incapacitating, but a lot of times, he would have to stop what he was doing for a while and rest.  On the September 2009 VA examination, the Veteran reported that less than half of the attacks were prostrating.  At the January 2011    VA examination, it was noted that only 25 to 30 percent of the headaches were prostrating.  Such findings do not reflect very frequent, completely prostrating and prolonged attacks such that a rating in excess of 30 percent is warranted during    this time.  Thus, the preponderance of the probative evidence is against a rating in excess of 30 percent for the period prior to June 20, 2016.

However, after resolving all doubt in the Veteran's favor, the Board finds that the Veteran's headache disability more nearly approximates the 50 percent rating criteria from June 20, 2016.  On that date, the VA examiner noted the Veteran reported daily headaches that lasted from six to 12 hours and were described as throbbing pain.  The examiner noted the Veteran had characteristic prostrating attacks of migraine headache pain, which occurred more frequently than once per month and were noted to be very frequent, prostrating and prolonged attacks.  Accordingly, the Board finds that a 50 percent rating is warranted from June 20, 2016. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the rating criteria for headaches contemplate the severity and frequency of headaches, as well as directly contemplating economic adaptability.   As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.  Moreover, the Veteran has not argued that his disability requires extraschedular consideration alone or in combination with his other disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  

Finally, the Veteran has not asserted that he is unemployable as a result of his headaches, nor does the evidence suggest such.  In this regard, the Veteran has been employed and/or attending school during the course of the claim.  Specifically, he was reportedly working as a private investigator in April 2005; was working full-time as a self-employed business owner in September 2009; was working part-time doing power washing in January 2011; and testified in March 2012 that he was self-employed as a power washer.  While the Board also acknowledges that the Veteran testified in March 2012 that he was not sure he would be able to take more than   one class at a time while pursuing vocational rehabilitation benefits, in March 2013 he reportedly was able to work six hours on the computer.  Accordingly, action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.


ORDER

For the period prior to June 20, 2016, a rating in excess of 30 percent for migraine headaches is denied.  

From June 20, 2016, a 50 percent rating for migraine headaches is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


